     Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 1 of 21




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION

L. LIN WOOD,
         Plaintiff,

v.                                            CIVIL ACTION FILE

PAULA J. FREDERICK, CONNIE                    NO.: 1:21-CV-01169-TCB
S. COOPER, JEFFREY R.
HARRIS, CASEY CARTER                   DEFENDANTS’ RESPONSE IN
SANTAS, PATRICIA F. AMMARI,            OPPOSITION TO PLAINTIFF’S
KAYLA E. COOPER, ELIZABETH             REQUEST FOR PRELIMINARY
L. FITE, ELISSA B. HAYNES,             INJUNCTION
MARGARET W. SIGMAN
PUCCINI, SHERRY BOSTON,
ELIZABETH POOL O’NEAL,
DAVID F. RICHARDS, JENNIFER
D. WARD, MICHAEL FULLER,
SR., JENNIFER ELIZABETH
DUNLAP, CHRISTIAN J.
STEINMETZ, III, BRANDON L.
PEAK, TOMIEKA DANIEL,
CHRISTOPHER SUTTON
CONNELLY, MELODY
GLOUTON, and DAWN JONES,

           Defendants.




                               Page 1 of 21
        Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 2 of 21




          I.    INTRODUCTION AND FACTUAL BACKGROUND

      A. Current Grievance Against Plaintiff

      Plaintiff is a lawyer and a member of the State Bar of Georgia. The instant

action arises out of disciplinary proceedings undertaken against Plaintiff by the State

Bar. On February 11, 2021, the State Bar of Georgia sent Plaintiff a Notice of

Investigation of a grievance. [Ex. A, Notice of Investigation] Plaintiff was provided

a copy of the grievance, which was being referred to the State Disciplinary Board

(“SDB”). [Ex. B, Grievance] The grievance stated that Plaintiff may have engaged

in conduct in violation of Georgia Rules of Professional Conduct 1.1, 1.2, 3.1, 3.3,

4.1, 4.4 and Bar Rule 4-104.

      While grievances are usually kept confidential at this point in the proceedings,

the State Bar is authorized to disclose information necessary to correct false or

misleading public statements about otherwise confidential disciplinary matters. See

Bar Rule 4-221.1. The Rule also allows the Office of the General Counsel or the

SDB to reveal information that would otherwise be confidential when there is a

charge of wrongful conduct against the SDB or any person connected with

disciplinary proceedings. Since Plaintiff has accused the State Bar and the SDB of

pursuing an investigation without any grounds to do so, the State Bar invokes the

exception at Rule 4-221.1 to provide the Court with information that would

otherwise be confidential at this stage of a disciplinary investigation. Further, the


                                     Page 2 of 21
        Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 3 of 21




information discussed below, including the lawsuit against Plaintiff by his former

colleagues, Plaintiff’s post-election lawsuits, and Plaintiff’s social medial posts, has

been widely covered in the press. Finally, Plaintiff made details of the investigation

public by posting information about it on social media, including a post on February

13, 2021, containing a link to the grievance and attachments.

       The grievance is based in part on the following information:

1. Wade, et al., v. Wood, Fulton County Superior Court, Civil Action File Number

2020-cv-339937- Plaintiff is involved in a pending case with his former colleagues

from L. Lin Wood, P.C. The former colleagues filed a verified complaint, in which

they state that:

              a. Plaintiff began to display “erratic, abusive, and unprofessional

       behavior.” Plaintiff’s former colleagues averred that Wood was becoming

       “increasingly…hostile…and threatening” and that Wood sent “abusive,

       incoherent phone calls, voicemails, texts, and emails” to the former law

       colleagues in the middle of the night. Plaintiff allegedly “begged” his law

       colleagues to come to his house at 1:00 a.m. and urged them to stay until

       morning. [Ex. C, Verified Complaint, pp. 28- 30.]

              b. Plaintiff physically attacked two of his former colleagues. Wood

       attacked one of them in an elevator. He attacked another at Plaintiff’s home

       when the colleague went there out of concern for Plaintiff’s wellbeing.


                                      Page 3 of 21
         Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 4 of 21




       Plaintiff acknowledged and apologized for the attacks. [Id., p. 29; Ex. D,

       Transcript of Recorded Conversation.1] In a subsequent voicemail, Plaintiff

       threatened to beat one of his former law colleagues with a switch until “he

       couldn’t sit down for 20 fucking years.” [Ex. E, Voicemail from Plaintiff; Ex.

       C, p. 43.]

               c. Plaintiff left a voicemail for a former law colleague: “Man oh man,

       you’re glad you’re not with me in an elevator with me [sic] right now

       buddy[,]” apparently referencing the previous physical attack. [Ex. F,

       Voicemail from Plaintiff; Ex. C, pp. 43-44.]

               d. Plaintiff also threatened to “destroy” his former law colleagues and

       said about one of them specifically, “by the time I am through with [him], he’s

       going to wish all I had done was fuck his wife.” [Ex. C, p. 32.] Plaintiff then

       called the former law colleague’s wife, professing his love for her and her

       family. [Ex. G, Voicemail from Plaintiff.]

               e. On a 3.5 hour teleconference, Plaintiff spoke nearly non-stop and

       offered to fight his former law colleagues to the death. [Ex. H, Call

       Transcript, p. 58; Ex. C, p. 33.]

               f. Plaintiff declared that he was doing God’s will; threatened to bring



1
 Several of the exhibits are in the form of transcripts prepared by the attorney for Plaintiff’s former
colleagues. The audio recordings can be made available to the Court if necessary.
                                            Page 4 of 21
 Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 5 of 21




down the wrath of God; promised that Plaintiffs would be punished “at the

discretion of Almighty God”; said “God Almighty told me to get you back to

where you belong. Broke and essentially homeless.... You all better get on

your knees and pray to Almighty God that He now asks me to show you

mercy”; threatened “Unless I change my mind under the instructions of God,

you are in for the roughest ride of your lives. I’m going to teach you all a

lesson that you are going to learn....”; and threatened “I will deliver a fiery

judgment against you on earth. Who the fuck did you think you were dealing

with? You were screwing around with me, but I was someone else in disguise.

You in fact have been screwing around with God Almighty....” Plaintiff said

that he would “make sure that you never practice law again ever if you do not

admit your sins, all of them by 10:30 a.m.” [Ex. I, Email from Plaintiff, pp. 2-

6; Ex. C, pp. 37-38.]

      g. Plaintiff voiced repeated concerns about his misconduct being

disclosed, as he feared it would interfere with his supposedly imminent receipt

of the Presidential Medal of Freedom and appointment as the Chief Justice of

the United States Supreme Court. Plaintiff believed his appointment was

forthcoming due to a prophesy he heard in a YouTube video and a conspiracy

theory that Chief Justice John Roberts would be revealed to be part of Jeffrey

Epstein’s sex trafficking ring and was being blackmailed by liberals to rule in


                               Page 5 of 21
         Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 6 of 21




       their favor. [Ex. C, p. 52.]

       2. Revocation of pro hac vice admission: On January 11, 2021, Plaintiff’s pro

hac vice admission was revoked in Delaware Superior Court. Judge Craig A.

Karsnitz noted that the Georgia election case that Plaintiff was involved in was

“textbook frivolous litigation.” Judge Karsnitz ruled that Plaintiff’s conduct in

certain of the post-election cases “exhibited a toxic stew of mendacity,

prevarication, and surprising incompetence.” Ex. J, p. 3, 6, and 7 (emphasis

added). Plaintiff’s post-election suits include a Wisconsin case in which Plaintiff

brought suit on behalf of someone who had not consented to be a plaintiff in the

case. Feehan v. Wisc. Elections Comm’n, U.S. District Court, Eastern District of

Wisconsin, 20-cv-1771. In dismissing the case, the Court noted that the plaintiff

“seems to have made up the ‘quote’ in his brief that purports to be from a [7th circuit

case].” 20-cv-1771, Dkt. 83, p. 4.

       3. Plaintiff’s Public Statements

       Plaintiff’s recent public statements include calling for the execution of the

sitting Vice President2, alleging that the Chief Justice of the United States Supreme

Court is involved in a pedophilic cult, and alleging that former Secretary of State

Hillary Clinton and the FBI were involved in a plan to murder federal judges after


2
 https://www.newsweek.com/parler-nixes-firing-squad-post-pro-trump-lawyer-lin-wood-after-
his-twitter-suspension-1560259. Plaintiff’s post was deleted by Parler for violation of its rules
against encouraging violent or lawless action.
                                           Page 6 of 21
       Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 7 of 21




the 2016 election. [Ex. K, Article compiling Plaintiff’s tweets from The Daily Beast;

Ex. L, M, N, Plaintiff’s Telegram Posts]

      B. Request For Consensual Mental Health Evaluation

       On February 11, 2021, the State Bar, under the auspices of Rule 4-104, wrote

Plaintiff to request that he consent to a confidential evaluation by a mental health

professional. [Ex. O, Correspondence to Plaintiff from the State Bar.] Plaintiff asked

for and was granted an extension to March 15, 2021 to respond to the request. [Ex.

P, Correspondence from the State Bar to Plaintiff.]

      Pursuant to Rule 4-104, mental illness, cognitive impairment, alcohol abuse,

and drug abuse, to the extent they impair a lawyer’s competency, shall be grounds

for removing a lawyer from the practice of law. If the Bar determines that a lawyer

may be impaired or incapacitated for any of the above reasons, it may refer the

lawyer to an appropriate professional for the purpose of evaluation and possible

referral to treatment or peer support groups. The Bar may defer disciplinary findings

or proceedings “to afford the lawyer an opportunity to be evaluated, and, if

necessary, to begin recovery.” Also, an attorney’s attempt to address his mental

health or substance abuse issues may also be a mitigating factor in determining the

level of discipline imposed on an attorney. In re LeDoux, 288 Ga. 777, 778, 707

S.E.2d 88, 90 (2011), reinstatement granted sub nom. Matter of LeDoux, 303 Ga.

804, 816 S.E.2d 1 (2018) and In re Rand, 279 Ga. 555, 556, 616 S.E.2d 452, 453


                                     Page 7 of 21
          Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 8 of 21




(2005).

      The request for consensual evaluation is part of the investigation into the

grievance. It is not an adjudicative proceeding itself, so there is no due process

opportunity to be heard before the request is made. The Bar cannot compel a lawyer

to undergo an evaluation. If the lawyer agrees to participate, he adds information

and context that the SDB can use to evaluate the matter. If he refuses, he cannot be

suspended or disbarred without further process, an opportunity to be heard, and an

Order from the Georgia Supreme Court.

      C. Grievance Process

      The process for disciplining a Georgia attorney contains numerous

opportunities for the attorney to challenge the sufficiency of the evidence against

him and to assert any protections afforded to him by the U.S. or Georgia

Constitutions. No discipline is administered to any attorney before he has a right to

respond. Further, only the Supreme Court has the authority to administer public

discipline against an attorney.

      The Office of the General Counsel (“OGC”) analyzes submitted grievances

and investigates attorney conduct. If the OGC determines that the attorney may have

violated a rule of professional conduct, the matter is referred to the SDB. Bar Rule

4-202. A Notice of Investigation is sent to the lawyer, who is given an opportunity

to respond to the allegations. Bar Rule 4-204.4. The SDB is vested with the power


                                    Page 8 of 21
       Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 9 of 21




to investigate and recommend discipline for lawyers for violations of the Georgia

Rules of Professional Conduct. Bar Rules 4-201, 4-203. The SDB conducts a

probable cause investigation, which consists of collecting evidence and information.

If the SDB determines that if there is probable cause that an attorney violated a rule

of professional conduct it has several options, including dismissal, confidential

discipline, or referral to the Georgia Supreme Court for public disciplinary

proceeding.

      If the matter is docketed in the Georgia Supreme Court with a formal

complaint, the attorney has an opportunity to file an answer. Then the parties may

engage in discovery, file motions and discuss possible voluntary discipline. Bar Rule

4-212. The special master is authorized to conduct a formal disciplinary hearing,

including deciding questions of law or fact. In appropriate cases, the special master

may make a recommendation of discipline via a report filed with the Clerk of the

SDB. Bar Rule 4-213. The attorney and the State Bar have the right to file exceptions

to the report and to request a review by the State Disciplinary Review Board

(“SDRB”). Bar Rule 4-214. If a review is requested, the SDRB reviews the report.

Conclusions of law are reviewed de novo. Conclusions of fact are reviewed under a

“clearly erroneous” standard. The SDRB can recommend dismissal of the

disciplinary action outright or change the discipline recommended by the special

master. Bar Rules 4-215 and 4-216.


                                     Page 9 of 21
       Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 10 of 21




      Once the special master’s report and SDRB report (if any) are filed with the

Georgia Supreme Court, the attorney and the State Bar may file written exceptions

to the report, including allegations of errors in the hearing. Bar Rule 4-213. After

review of the record, including any exceptions, the Georgia Supreme Court enters

judgment. Bar Rule 4-218.

      In all disciplinary proceedings, the State Bar of Georgia has the burden of

proof, other than in cases involving an attorney convicted of certain crimes. The

quantum of proof is by “clear and convincing evidence.” Bar Rule 4-221.2.

      D. Plaintiff’s Motion For Preliminary Injunction

      On March 29, 2021, Plaintiff filed a Motion for Preliminary Injunction. [Dkt.

29] Plaintiff asks the Court to enter an order stating that Defendants are enjoined

from “proceeding with any action in furtherance of their requirement that the

Plaintiff undergo a mental evaluation or examination” and from “imposing any

disciplinary action or otherwise taking any adverse action against the Plaintiff by

virtue of his failure to undergo a mental evaluation or examination.” [Dkt. 29-1, p.

18] For the reasons below, this Motion should be denied.




                                    Page 10 of 21
          Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 11 of 21




                                     III. ARGUMENT

A. Plaintiff Misstates Key Facts Regarding the Request for Voluntary Mental

Health Examination and the Disciplinary Process.

      Contrary to Plaintiff’s allegations, the SDB does not have the authority to

“require” a lawyer to undergo a mental health evaluation. Rather, the SDB can only

request that a lawyer consent to an evaluation. If the lawyer agrees to participate, he

adds information and context that the SDB can use to evaluate the matter. In this

case, Plaintiff refused to consent to the evaluation before the expiration of the

extended deadline.

      Plaintiff states that “[a]n attorney who fails or refuses to undergo a mental

evaluation when requested to do so by the Georgia State Disciplinary Board faces a

grave and imminent threat of serious disciplinary sanctions, including the emergency

suspension of his law license and ability to earn a livelihood.” [Dkt. 29-1, p. 1] This

is also incorrect. Plaintiff’s law license will not be suspended or revoked until and

unless:

                The full disciplinary process described above is complete; or

                The State Bar pursues an emergency suspension of a lawyer’s

                  license, which can only occur after the process laid out in Rule 4-

                  108, which requires:

                     o An initial finding that there is “sufficient evidence

                                     Page 11 of 21
       Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 12 of 21




                       demonstrating that a lawyer’s conduct poses a substantial

                       threat of harm to his client or the public[.]”; and

                    o A hearing conducted by a special master; at which the lawyer

                       can contest the evidentiary and legal basis of the claims

                       against him; and

                    o A recommendation by the special master that the lawyer’s

                       license be suspended; and

                    o The Georgia Supreme Court accepting the recommendation

                       and temporarily suspending the lawyer’s license.

      Note that the emergency suspension procedure is not limited to instances

where a lawyer refuses a request for a consensual mental health evaluation; it is

available regardless of whether such request is made, refused, or accepted. There is

simply no immediate threat to Plaintiff that would support his claim for a preliminary

injunction.

      Plaintiff states that the SDB based its request to Plaintiff for a consensual

mental health evaluation on “grievances by four, out-of-state, non-client individuals

who admit they have had no interaction with the Plaintiff and whose complaints

against the Plaintiff are based solely and exclusively on his public and private speech

on matters of national public interest.” [Dkt. 29-1, p. 2] As Plaintiff is aware, this

too is incorrect. Plaintiff admits that the Office of General Counsel sent him a Notice


                                     Page 12 of 21
       Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 13 of 21




of Investigation with the SDB grievance, including information that was available

to the SDB when it asked Plaintiff to consent to a mental health evaluation. [Dkt.

28-1; p. 14; Dkt. 29-1; p. 6] Some of this information is recounted above; it includes

physical violence, threats of physical violence, erratic communications, and a pro

hac vice revocation due to allegations of litigation misconduct.

      Moreover, there is nothing improper with evidence forming the basis of the

grievance coming from non-clients. [Dkt. 29-1, p. 8] Rule 4-202 states that the

“Office of the General Counsel may investigate conduct upon receipt of credible

information from any source[.]” Any person can file a grievance against a Georgia

lawyer; the fact that no client has complained against the Plaintiff is irrelevant.

Obviously, the statement by a sitting judge alleging frivolous, incompetent, and

dishonest litigation is proper evidence for the State Bar to consider, as is a verified

Complaint from Plaintiff’s former colleagues containing detailed and exhaustive

allegations of erratic and abusive behavior, supported by text messages, emails, and

audio records from the Plaintiff himself.

      Plaintiff also argues that the allegations made by his former colleagues in their

verified complaint should be discounted because that suit “involves sharply

contested issues of fact and law which have yet to be argued or decided.” [Dkt. 29-

1, p. 5] Of course, it is not unusual for the subject of the disciplinary action to deny

factual allegations against him. Plaintiff will have the opportunity, within the


                                     Page 13 of 21
       Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 14 of 21




grievance process, to challenge the quality and sources of the evidence against him.

The fact that Plaintiff disputes factual allegations against him is insufficient to

support a preliminary injunction.

      Finally, Plaintiff claims that the disciplinary action is improper because none

of the allegations against him relate to the practice of law. [Dkt. 29-1, pp. 7-8] Again,

this is incorrect. The revocation of Plaintiff’s pro hac vice admission in a Delaware

court referenced Plaintiff’s conduct as a litigator. The allegation that he filed

frivolous lawsuits, at least once without a client’s permission, relate to conduct as a

lawyer.

      B. The Court Should Decline To Intervene Based on the Younger

Abstention Doctrine.

      Plaintiff’s request for injunctive relief is a request for this Court to intervene

in the ongoing disciplinary proceedings currently pending in the Georgia Supreme

Court against Plaintiff. As the United States Supreme Court has held, “since the

beginning of this country's history Congress has, subject to few exceptions,

manifested a desire to permit state courts to try state cases free from interference by

federal courts.” Younger v. Harris, 401 U.S. 37, 43, 91 S. Ct. 746, 750, 27 L. Ed. 2d

669 (1971).

      The Northern District of Georgia was faced with a nearly identical fact pattern

in 1992 in the matter of Cohran v. State Bar of Georgia. In that case, as in the instant


                                      Page 14 of 21
       Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 15 of 21




case, Cohran filed an action in the Federal District Court for the Northern District of

Georgia seeking an injunction to enjoin the State Bar and its employees from

continuing disciplinary proceedings against him. The District Court refused to grant

injunctive relief, holding that Federal Courts should abstain from interfering with a

state bar’s ongoing disciplinary actions against its attorneys. The District Court held

that Georgia had a great interest in regulating the practice of law in its state “since

lawyers are essential to the primary governmental function of administering justice,

and have historically been ‘officers of the courts.’” Cohran v. State Bar of Georgia,

790 F. Supp. 1568, 1571 (N.D. Ga. 1992).

      The reasoning behind the Cohran decision is equally applicable to the instant

case. It is important to note that Cohran, like Plaintiff in the instant case, raised

constitutional claims in an attempt to invoke the District Court’s jurisdiction. The

District Court held that, since Cohran had a chance to raise his constitutional claims

before the Georgia Supreme Court, the District Court had no need to intervene. The

Court held that the fact that Cohran “failed to prevail on federal constitutional

grounds [in proceedings in front of the Georgia Supreme Court] does not mean he

was denied the opportunity to raise those claims.” Cohran, at 1571 (N.D. Ga. 1992).

      The United State Supreme Court has held that “it is perfectly natural for our

cases to repeat time and time again that the normal thing to do when federal courts

are asked to enjoin pending proceedings in state courts is not to issue such


                                     Page 15 of 21
         Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 16 of 21




injunctions.” Younger, at 45 (1971). This case presents no reason to make an

exception to this general rule. This Court should decline Plaintiff’s request to

intercede and interfere in the pending disciplinary action in the Georgia Supreme

Court.

C. Plaintiff Fails to Satisfy any of the Criteria for Preliminary Injunctive Relief.

         A preliminary injunction is an “extraordinary and drastic remedy which

should not be granted unless the movant has clearly carried the burden of persuasion

concerning…the four prerequisites to such relief.” State of Tex. v. Seatrain Int'l, S.

A., 518 F.2d 175, 179 (5th Cir. 1975). The four prerequisites are: “(1) a substantial

likelihood that the movant will eventually prevail on the merits; (2) a showing that

the movant will suffer irreparable injury unless the injunction issues; (3) proof that

the threatened injury to the movant outweighs whatever damage the proposed

injunction may cause the party or parties opposed; and (4) a showing that the

injunction, if issued, would not be adverse to the public interest.” Id. Granting “a

preliminary injunction is the exception rather than the rule.” Id. A party’s failure to

satisfy even one of the four elements is fatal to his request and “obviates the need

for the Court to address the remaining elements.” Computer Currents Pub. Corp. v.

Jaye Commc'ns, Inc., 968 F. Supp. 684, 687 (N.D. Ga. 1997).




                                     Page 16 of 21
       Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 17 of 21




      1. Plaintiff is Unlikely to Succeed on the Merits of his Claims.

      As shown in Defendants’ Motion to Dismiss, Plaintiff is unlikely to succeed

on the merits of his claims. Plaintiff’s claims should be dismissed for lack of subject

matter jurisdiction, Younger abstention, and judicial immunity. If this court never

reaches the merits of Plaintiff’s claims because it dismisses the case for the reasons

stated above, Plaintiff is not likely to “succeed on the merits.”

      Even if this matter proceeds to the merits, Plaintiff remains unlikely to

succeed. Plaintiff’s constitutional claims are deficient. Given the broad amount of

information from credible sources available to the SDB at the time the request was

made for the voluntary mental health evaluation, including physical violence, threats

of further physical violence, and instances of courts finding Plaintiff was involved

in frivolous litigation, it is extremely unlikely that Plaintiff will succeed in proving

that the request was made to “chill” his free speech rights. Plaintiff will also be

unlikely to prove that the request posed “specific present objective harm or a threat

of specific future harm[,]” in order to demonstrate a First Amendment violation. See

Laird v. Tatum, 408 U.S. 1, 13–14, 92 S. Ct. 2318, 2325–26, 33 L. Ed. 2d 154 (1972).

      Further, contrary to Plaintiff’s assertion, the due process clause is not

implicated, since the request that Plaintiff consent to a mental health evaluation does

not deprive Plaintiff of any right or property interest. Mathews v. Eldridge, 424 U.S.

319, 333, 96 S. Ct. 893, 902, 47 L. Ed. 2d 18 (1976). Before Plaintiff is deprived of


                                     Page 17 of 21
       Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 18 of 21




any right or property interest, he will have the benefit of the disciplinary procedures

discussed above. Likewise, Plaintiff’s constitutional privacy rights are not violated

by a request for a voluntary examination. Defendants cannot and have not compelled

Plaintiff to undergo a medical examination nor can they require him to provide

medical information against his will.

       It also bears mentioning that, although the State Bar has not made any ultimate

factual findings regarding Plaintiff’s speech or conduct and it may not ever do so,

there is no First Amendment protection for statements made when the speaker knows

that the statement is false or makes the statement with reckless disregard of whether

it is false or not. New York Times Co. v. Sullivan, 376 U.S. 254, 280, 84 S. Ct. 710,

726, 11 L. Ed. 2d 686 (1964). The 9th Circuit has held that the inquiry as to whether

an attorney can be disciplined for speech “focuses on whether the attorney had a

reasonable factual basis for making the statements, considering their nature and the

context in which they were made,” since “false statements impugning the integrity

of a judge erode public confidence without serving to publicize problems that

justifiably deserve attention.” Standing Comm. on Discipline of U.S. Dist. Ct. for

Cent. Dist. of California v. Yagman, 55 F.3d 1430, 1437 (9th Cir. 1995)(emphasis

in the original).




                                     Page 18 of 21
       Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 19 of 21




       2. Plaintiff Will Not Suffer Harm in the Absence of an Injunction.

       To be granted a preliminary injunction, Plaintiff must show “irreparable harm

and inadequacy of legal remedies[.]” Sampson v. Murray, 415 U.S. 61, 88, 94 S. Ct.

937, 952, 39 L. Ed. 2d 166 (1974). The lack of viable legal remedies is a crucial

component; simply alleging damages is not sufficient: “The possibility that adequate

compensatory or other corrective relief will be available at a later date, in the

ordinary course of litigation, weighs heavily against a claim of irreparable harm.”

Id., internal cites omitted.

       As discussed above, the grievance proceedings provide a robust and

meaningful opportunity for Plaintiff to contest all allegations against him. Plaintiff’s

refusal to consent to a mental health evaluation is not dispositive of anything; it is

simply a data point the SDB may consider along with many other pieces of evidence.

Importantly, Plaintiff’s law license cannot be suspended or revoked until Plaintiff is

afforded the due process outlined above. While Plaintiff raises the specter of an

emergency suspension of his law license, such notion is illusory. Such a suspension

cannot occur until the lawyer is afforded a hearing to contest this action. Then, the

Georgia Supreme Court must approve of the emergency suspension. Since Plaintiff

has a legal remedy to challenge all allegations against him and to raise any

constitutional challenges he wishes, he cannot prove irreparable harm in the absence

of a preliminary injunction.


                                     Page 19 of 21
        Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 20 of 21




        3. Granting Injunctive Relief Will Harm Defendants and Disserve the Public

 Interest.

        The State Bar of Georgia, as an administrative arm of the Georgia Supreme

 Court, is tasked with the regulation of lawyers within this state. The U.S. Supreme

 Court has held that “the interest of the States in regulating lawyers is especially great

 since lawyers are essential to the primary governmental function of administering

 justice, and have historically been ‘officers of the courts.’” Goldfarb v. Virginia

 State Bar, 421 U.S. 773, 792, 95 S. Ct. 2004, 2016, 44 L. Ed. 2d 572 (1975).

 Allowing an attorney to halt the grievance proceedings based on his misstatement or

 misunderstanding of the facts and law interferes with this important state interest

 and causes serious harm.

                                    III.   CONCLUSION

        For the reasons stated above, Plaintiff’s Motion for Injunction should be

 denied. Plaintiff’s Complaint should be dismissed in its entirety.

        Respectfully submitted this 3rd day of May, 2021.

NALL & MILLER, LLP
By: /s/ Patrick N. Arndt                       Atlanta, Georgia 30303-1418
ROBERT L. GOLDSTUCKER                          Phone:     (404) 522-2200
Georgia State Bar No. 300475                   Facsimile: (404) 522-2208
PATRICK N. ARNDT
Georgia State Bar No. 139033
bgoldstucker@nallmiller.com
parndt@nallmiller.com                          Attorneys for Defendants
235 Peachtree Street, N.E.
Suite 1500 – North Tower
                                       Page 20 of 21
            Case 1:21-cv-01169-TCB Document 35 Filed 05/03/21 Page 21 of 21




   CERTIFICATE OF SERVICE AND OF COMPLIANCE WITH LOCAL
                          RULE 5.1
      I hereby certify that on May 3rd, 2021, a true and correct copy of this document
was filed with the Court via the CM/ECF system. All attorneys identified with the
Court for electronic service on record in this case were served by electronic
transmission in accordance with the CM/ECF system, including the following
counsel of record:
                                  Larry L. Crain, Esq.
                                Crain Law Group, PLLC
                                  5214 Maryland Way
                                       Suite 402
                                 Brentwood, TN 37027
                                  Ibrahim Reyes, Esq.
                                 Reyes Lawyers, P.A.
                                 236 Valencia Avenue
                                Coral Gables, FL 33134
                                 L. Lin Wood, Jr., Esq.
                                   L. Lin Wood, P.C.
                                    P.O. Box 52584
                                Atlanta, GA 30355-0584


I further certify that I have prepared this document in 14 point Times New Roman
font.



                                                /s/ Patrick N. Arndt




893816v.1
